                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JAMES E. HELBERG                                                                  PLAINTIFF

V.                                1:19CV00012 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                                 DEFENDANT

                                           ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I approve and

adopt the Recommended Disposition in all respects.

       Accordingly, the Commissioner=s decision is AFFIRMED, and Plaintiff James E.

Helberg’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       IT IS SO ORDERED this 9th day of October, 2019.



                                            Billy Roy Wilson________________
                                            UNITED STATES DISTRICT JUDGE
